DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 08/11/2022.
3.	Claims 1-20 are pending; all the pending claims have been examined and rejected.
4.	Interview Request was granted and was scheduled with Wayne P. Bailey (the attorney of record)  but the interview was canceled by the attorney because he was sick.

Response to Arguments
5.	Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.   
`The applicant argues the entire claimed invention is not taught by Butin. The examiner respectively disagrees.
 Prelude: 
The current invention is directed to a method, apparatus, system, and computer program code for real-time visual guidance. The invention comprises a first program code, second program code, and third program code stored on the computer-readable storage media. The first program code is executable by a computer system to capture a set of actions for a user instance of an application during an operation of the user instance of the application by a user. The second program code is executable by the computer system to generate a visual guidance of a set of steps performed to use a feature in the user instance of the application in response to a user input requesting assistance with the feature. The third program code is executable by the computer system to display the visual guidance of the set of steps performed to use the feature on a display system.
 	Butin et al (US 20100205529) is directed to a device, system, and method for creating interactive guidance with execution of operations. For example, a method of creating interactive guidance intended to be presented to a user of a computerized application includes: receiving a user action entered through an input device with respect to said computerized application; adding to an interactive guidance script associated with said computerized application an indication of said user action, the indication associated with an imitated user action intended to be executed upon playback of said interactive guidance script; and storing the interactive guidance script in a repository of interactive guidance scripts.

 The applicant argues that claim 1 is not anticipated by Butin. The examiner respectively disagrees.
 	As per “capturing, by a computer system, a set of actions for a user instance of an application during an operation of the user instance of the application by a user;”  Butin at [0018] describes a script recorder to receive a user action  entered through an input device with respect to the computerized application; [0019] In some embodiments, for example, the script recorder is to receive at least one of: a mouse movement; a mouse click; and a press of one or more keyboard keys. [0147] Some embodiments may utilize script start conditions. For example, when a script recording starts, the script recorder 153 may automatically identify the current state of the opened windows in the guided application 150, and may define (e.g., as a default) that the current state is a required condition in order to start the script run.
Examiner’s note: at least “the script recorder to receive a user action …”  is mapped to the claimed “capturing” step of claim 1). 
As per “generating, by the computer system, a visual guidance of a set of steps performed to use a feature in the user instance of the application in response to a user input requesting assistance with the feature, wherein the visual guidance takes into account the set of actions and includes a context of a graphical user interface present for the user instance of the application displayed on a display system when the user input requesting the assistance with the feature is received during the operation of the user instance of the application;”  Butin describes”. Butin at [0077] describes that during playback of the guidance script 151, the user might be requested to interfere by performing an action, for example, input of data or selection of data. The playback of the guidance script 151 pauses until the user finishes with the interactive action required from the user. The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically. [0079] in other embodiments, a single guidance script 151 may be prepared, and the script player 152 may perform the operations and calculations required in order to correctly playback the guidance script 151 on the particular device 110 having the particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved. [0108] In some embodiments, guidance script 151 may be played in step-by-step mode, such that a subsequent action is performed only after the user presses a "next step" button in the toolbar 154. The "next button" 154 may become visible and/or operational only in "step-by-step" mode, and/or only once the previous step terminates).[0145] in some embodiments, the user may be presented with the option to select and playback other guidance script(s), that are automatically selected by the system 100 based on, for example, contextual relation to the currently-ending guidance script; [0147] Some embodiments may utilize script start conditions. For example, when a script recording starts, the script recorder 153 may automatically identify the current state of the opened windows in the guided application 150, and may define (e.g., as a default) that the current state is a required condition in order to start the script run. The guidance professional who prepares the guidance script 151 may edit this condition and may define which of the opened windows are part of the script start conditions, and which are not. In some embodiments, for each opened window which is part of the script start condition, a screenshot of the window may be automatically captured and saved in order to later show the user which open window is required in order to start the script. [0047] textual and/or graphical and/or audible and/or visual and/or audio-visual and/or animated output produced by a computerized device and presented to the user as help; or other suitable types of user guidance. Also see (Abstract, [0102, 0122] and Fig. 3A);
Examiner’s note: at least generating creating interactive guidance with execution of operations, is mapped to “generating” step of claim 1.
As per “displaying, by the computer system, the visual guidance of the set of steps performed to use the feature on the display system.” Butin at [0077] describes that the playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically. [0136] Reference is made to FIGS. 3A-3E, which schematically illustrate some examples of screenshots including guide-bubbles and animations in accordance with some demonstrative embodiments. Each one of FIGS. 3A-3E shows a computer screenshot 311-313 including a guided application window 320 and a helper toolbar 330. Also see [0050] and 0079 [0096]).
Examiner’s note: at least the displays of Figs. 3A-3C demonstrate to the user steps-by-step operations …  is mapped to “displaying” step of claim 1.
 As per argument directed to claim 2,  Butin at [0050] describes that at an overview, some embodiments include devices, systems, and methods of providing help to users of computerized devices and applications, and of executing operations of an application on behalf of such users or instead of such users. Some embodiments provide to a user a step-by-step interactive navigation guide in order to teach the user how to utilize a computerized application, together with actually executing the required steps in parallel to explaining them. [0115] In some embodiments, the script recorder 153 may allow efficient and user-friendly recordation of the actions performed by the guidance professional, and may track and record mouse movement, mouse clicks, keyboard presses, or combinations thereof. The tracked and saved data may include, for example, type information (e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. Also see [0053, 0125].
Examiner’s note: at least the script recorder tracking and recording identifying information corresponds or maps to the claimed “identifying” step; and  Furthermore, The playback of the guidance script 151 … demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically corresponds or maps to “generating” step of  claim 2.
 
As per argument directed to claim 3,  Butin at [0007] describes that adding to an interactive guidance script associated with the computerized application an indication of the user action, the indication associated with an imitated user action intended to be executed upon playback of the interactive guidance script; and storing the interactive guidance script in a repository of interactive guidance scripts. also see [0121 and 0128].
Examiner’s note:  at least adding to an interactive guidance script  is mapped to “adding” step of claim 3.
 As per argument directed to claim 4,  Butin at [0035] describes that FIG. 4 is a schematic flow-chart of a method of recording a mouse click for a guidance script, in accordance with some demonstrative embodiments. [0119] describes that during the recoding phase, all relevant keyboard and mouse actions are saved. 
Thus it the examiner’s position that saving  the relevant keyboard and mouse actions correspond to saved/copied or “replicating” step of claim 4.
 Similarly, the arguments directed to system and computer program product claims are not persuasive.
Thus, the rejection is maintained and it is FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butin et al (US 20100205529). 
Invention: 0034] Program code located in network data processing system 100 can be stored on a computer-recordable storage media and downloaded to a data processing system or other device for use. For example, the program code can be stored on a computer-recordable storage media on server computer 104 and downloaded to client devices 110 over network 102 for use on client devices 110.
0063] User input 218 can be captured and sent to system instance 248 using mechanisms such as hooks. A hook is program code that can operate to intercept function calls, messages, events, or other information passed between software components including user input 218

Butin is directed to Device, System, And Method For Creating Interactive Guidance With Execution Of Operations.
As per claim 1, Butin discloses a  method  (see flowcharts of Figs. 4 and 5) for real-time visual guidance, the method comprising: 
capturing, by a computer system, a set of actions for a user instance of an application during an operation of the user instance of the application by a user (receiving a user action entered through an input device with respect to said computerized application, see Abstract.  For example, the user enters the text "how do I switch colors" in a text box 220, and then clicks on a search button 221 to initiate the search of a guidance script based on the textual query. Par.0094, Fig. 2A. Also see Figs.3A-3E ).
generating, by the computer system, a visual guidance of a set of steps performed to use a feature in the user instance of the application in response to a user input requesting assistance with the feature, wherein the visual guidance takes into account the set of actions and includes a context of a graphical user interface present for the user instance of the application displayed on a display system when the user input requesting the assistance with the feature is received during the operation of the user instance of the application ([0047] The term "help" as used herein includes, for example, guidance and/or assistance and/or explanations and/or details and/or instructions provided to a user in order to assist the user to locate and/or perform a particular task or operations or sequence of operations; textual and/or graphical and/or audible and/or visual and/or audio-visual and/or animated output produced by a computerized device and presented to the user as help; or other suitable types of user guidance. Also see ([0102, 0122] and Fig. 3A); and 
  displaying, by the computer system, the visual guidance of the set of steps performed to use the feature on the display system ([0050] Some embodiments provide to a user a step-by-step interactive navigation guide in order to teach the user how to utilize a computerized application, together with actually executing the required steps in parallel to explaining them. [0077] in some embodiments, for example, the interactive help is presented using an actual cursor or using a "pseudo-cursor" that is automatically displayed and moved over the guided application 150 windows. Also see 0079. Fig. 3A).

As per claim 2, Butin further discloses that the method of claim 1, wherein generating, by the computer system, the visual guidance of the set of steps performed to use the feature in the user instance of the application in response to the user input requesting the assistance with the feature, comprises: 
identifying, by the computer system, the set of steps performed to use the feature from a current state of the user instance identified from the set of actions; and generating, by the computer system, a recording showing the set of steps performed to use the feature wherein the set of steps in the recording are performed in the context of the graphical user interface present for user instance of the application when the user input requesting the assistance with the feature is received during the operation of the user instance of the application ([0053] In some embodiments, the execution may be fully automatic, such that the helper module entirely performs all the operations required to achieve the function or feature (e.g., the user requests guidance on how to print a document; and the helper module playbacks a guidance script which demonstrates and also performs all the actual operations, such that the document is actually printed automatically). In other embodiments, the execution may be semi-automatic or partially-automatic (e.g., the user requests guidance on how to change a password; and the helper module playbacks a guidance script which demonstrates and performs the actual operations automatically, while pausing through the process to receive from the user the required input to be used as the password). Other suitable mechanisms may be used. Also see [0145 and 0150]).

As per claim 3, Butin further discloses that the  method of claim 2, wherein generating, by the computer system, the visual guidance of the set of steps performed to use the feature in the user instance of the application in response to the user input requesting the assistance with the feature further comprises:
 adding a group of additional steps to the set of steps that take into account the context of the graphical user interface ([0121] In some embodiments, a guidance script 151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description (e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like. [0128] In some embodiments, the group of events may be defined to include the first action starting with a "mouse down" or "key down" event, until no more mouse buttons or keyboard keys are pressed down). Also see [0007].

As per claim 4, Butin further discloses that the  method of claim 1, wherein capturing, by the computer system, the set of actions for the user instance of the application during the operation of the user instance of the application by the user comprises: replicating, by the computer system, the set of actions for the user in a system instance of the application ([0035] FIG. 4 is a schematic flow-chart of a method of recording a mouse click (i.e., a set of action by the user) for a guidance script, in accordance with some demonstrative embodiments. [0115] In some embodiments, the script recorder 153 may allow efficient and user-friendly recordation of the actions performed by the guidance professional, and may track and record mouse movement, mouse clicks, keyboard presses, or combinations thereof.  [0147]  In some embodiments, for each opened window which is part of the script start condition, a screenshot of the window may be automatically captured and saved in order to later show the user which open window is required in order to start the script. Also see 0119 and  0122]).

As per claim 5, Butin further discloses that the method of claim 1, wherein capturing, by the computer system, the set of actions for the user instance of the application during the operation of the user instance of the application by the user comprises: tracking the set of actions, by the computer system, in a sequence performed by the user on the user instance of the application ([0115] In some embodiments, the script recorder 153 may allow efficient and user-friendly recordation of the actions performed by the guidance professional, and may track and record mouse movement, mouse clicks, keyboard presses, or combinations thereof. The tracked and saved data may include, for example, type information (e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. Also see [0133]).

As per claim 6, Butin further discloses that the method of claim 1, displaying, by the computer system, the visual guidance of the set of steps performed to use the feature on the display system comprises: 
displaying, by the computer system, the visual guidance using one of a split screen in which a first part of the split screen displays the user instance  and a second part of the split screen displays the visual guidance and a display of the visual guidance in the graphical user interface in place of the place of the user instance ([0142] For example, in  Fig. 3D, a pop-up window 399 may be displayed on top of the guided application 320, e.g.,  see Fig. 3A-3E. [0137] FIG. 3A demonstrates a location-based "mandatory" guide-bubble 351 which points to a particular area of the guided application window 320, for example, to a text field 361 in which the user is required to enter his input. The guide-bubble 351 includes a descriptive portion 362, indicating to the user that he is required to input text; a pointer 363 pointing to the text field 361; and a button 364 titled "I'm done" on which the user should click upon entering the text in the text field 361).

As per claim 7, Butin further discloses that the method of claim 1, wherein the visual guidance comprises at least one of a video or an animated GIF ([0034] FIGS. 3A-3E are schematic block diagram illustrations of screenshots including guide-bubbles and animations in accordance with some demonstrative embodiments. In particular see animated visual guidance in Figs. 3D and 3E. [0141] FIG. 3D demonstrates an animation or imitation of a "gesture", for example, a movement of a mouse pointer 321 on guided application 320. For example, the mouse pointer 321 may be moved across the screen, and a trail 322 behind its movement may be illustrated using a dotted line or using other graphical element (e.g., a trace of color). Also see [0142-1043]).

As per claim 8, Butin further discloses that the method of claim 1, wherein the context of a graphical user interface present for the user instance of the application displayed on the display system when the user input requesting the assistance with the feature is received during the operation of the user instance of the application comprises at least one of screen space available for the user instance, a resolution for the user instance, a foreground location of a set of other applications overlaying the user instance, a background location of a number of applications overlaid by the user instance, a number of non-active tabs visible in an application, or a look and feel of the graphical user interface on which the user instance is located ([0137] FIG. 3A demonstrates a location-based "mandatory" guide-bubble 351 which points to a particular area of the guided application window 320, for example, to a text field 361 in which the user is required to enter his input (i.e., screen space available for the user instance).

As per claims 9-16, these  system  claims are rejected by the same rational/citations given to claims 1-8, respectively.

As per claim 17, Butin further discloses that the feature guidance system of claim 9, wherein the set of actions comprises the user input and output from the user instance of the application ([0051]The user interface automatically communicates with one or more databases to which it is linked, and outputs a result. The result includes recognition of the input inquiry, and guides the user via one or more types of pointer visualization (e.g., "pseudo-cursor") movements and/or via imitating keyboard clicks; such guidance is interactive and communicates with the user when additional information is required in order to complete the inquiry and/or to actually execute and complete the function that the user is interested in. also see [0050], and Figs. 3A-3F). [0138] FIG. 3B demonstrates a location-based "optional" guide-bubble 352 which points to a particular area of the guided application window 320, for example, to a text field 371 in which the user is requested to optionally enter his input).
Butin further discloses feature guidance system comprising: a computer system that captures a set of actions for a user instance of an application during an operation of the user instance of the application by a user; generates a visual guidance of a set of steps performed to use a feature in the user instance of the application in response to a user input requesting assistance with the feature, wherein the visual guidance takes into account the set of actions and includes a context of a graphical user interface present for the user instance of the application displayed on a display system when the user input requesting the assistance with the feature is received during the operation of the user instance of the application; and displays the visual guidance of the set of steps performed to use the feature on the display system.

As per claim 18-20, these  computer program product  claims are rejected by the same rational/citations given to claims 1-3. 


Conclusion 

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173